Exhibit 10.67

Execution Version

WAIVER

TO

CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL AGREEMENT

(NON-CREST ENTITIES)

dated as of December 31, 2008

This Waiver (this “Waiver”) to Credit Agreement and to Guarantee and Collateral
Agreement (Non-Crest Entities) is dated as of December 31, 2008, and pertains to
(i) that certain Credit Agreement dated as of August 15, 2008 by and among
Cheniere Common Units Holding, LLC, a Delaware limited liability company (the
“Borrower”), The Bank of New York Mellon, as administrative agent (in such
capacity and together with its successors, the “Administrative Agent”), certain
affiliates of the Borrower signatory thereto and the Lenders signatory thereto
(as the same may be amended, restated, increased or extended from time to time,
the “Credit Agreement”) and (ii) that certain Guarantee and Collateral Agreement
(Non-Crest Entities) dated as of August 15, 2008, executed by Borrower and
certain affiliates of Borrower signatory thereto in favor of The Bank of New
York Mellon, as collateral agent (in such capacity and together with its
successors, the “Collateral Agent”) (as the same may be amended, restated,
increased or extended from time to time, the “Non-LNG Entities Guarantee and
Collateral Agreement”). Capitalized terms used and not defined herein shall have
the meanings set forth in the Credit Agreement.

RECITALS

WHEREAS, Borrower has notified the Lenders and the Administrative Agent that
Cheniere Midstream Holdings, Inc. (“Cheniere Midstream Holdings”) intends to
dissolve its wholly owned subsidiary Cheniere LNG Services, Inc. (“Cheniere LNG
Services”), and upon such dissolution all of the assets of Cheniere LNG Services
will be distributed to Cheniere Midstream Holdings (the “Proposed Dissolution”);
and

WHEREAS, the Proposed Dissolution would not be permitted by Section 6.05(a) of
the Credit Agreement or Section 5.06(ii) of the Non-LNG Entities Guarantee and
Collateral Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby is acknowledged, the
Borrower, Cheniere Midstream Holdings, Cheniere LNG Services, the Required
Lenders, the Administrative Agent and the Collateral Agent agree as follows:

 

1. Waiver - Credit Agreement. So long as the conditions set forth in Section 3
below are satisfied, the Required Lenders and the Administrative Agent are
willing to waive the provisions of Section 6.05(a) of the Credit Agreement to
the extent, and solely to the extent, to permit the dissolution of Cheniere LNG
Services and the distribution of all of the assets of Cheniere LNG Services to
Cheniere Midstream Holdings.



--------------------------------------------------------------------------------

2. Waiver - Non-LNG Entities Guarantee and Collateral Agreement. So long as the
conditions set forth in Section 3 below are satisfied, the Required Lenders and
the Collateral Agent are willing to waive the provisions of Section 5.06(ii) of
the Non-LNG Entities Guarantee and Collateral Agreement to the extent, and
solely to the extent, to permit the dissolution of Cheniere LNG Services and the
distribution of all of the assets of Cheniere LNG Services to Cheniere Midstream
Holdings.

 

3. Conditions to Effectiveness. This Waiver shall become effective upon
satisfaction of each of the following conditions precedent:

 

  (a) Immediately upon the Proposed Dissolution, all of the assets of Cheniere
LNG services shall have been distributed to Cheniere Midstream Holdings.

 

  (b) Immediately upon the Proposed Dissolution, the membership certificates
issued to Cheniere LNG Services by Sabine Pass Tug Services, LLC shall have been
cancelled, and such certificates shall have been re-issued to Cheniere Midstream
Holdings, and Cheniere Midstream Holdings shall have delivered such membership
certificates, along with executed stock powers, to the Collateral Agent for the
ratable benefit of the Lenders as security for the Obligations.

 

  (c) All fees and expense reimbursements payable by the Borrower to the
Administrative Agent, the Collateral Agent or the Lenders for which invoices
have been presented shall have been paid in full.

 

  (d) Both before and after giving effect to this Waiver, no Default nor Event
of Default shall have occurred and be continuing.

 

  (e) The Administrative Agent, Collateral Agent and the Lenders shall have
received such other documents, information or agreements regarding the Proposed
Dissolution as Administrative Agent, Collateral Agent or the Lenders may
reasonably request on or prior to the date hereof.

 

  (f) The Collateral Agent shall have received duly executed and delivered
counterparts of this Waiver that, when taken together, bear the signatures of
the Borrower, Cheniere Midstream Holdings, Cheniere LNG Services, the Required
Lenders, the Administrative Agent and the Collateral Agent.

Notwithstanding anything to the contrary in this Agreement each Lender by
delivering its signature page to this Agreement shall be deemed to have
acknowledged receipt of and consented to and approved the Agreement and each
other document required to be approved by any Agent, Required Lenders or Lenders
as applicable, on the date the Lender delivers its signature to this Agreement
and the Administrative Agent shall be entitled to rely on such confirmation.

 

2



--------------------------------------------------------------------------------

4. Miscellaneous.

 

  (a) The Credit Agreement, the Security Documents and the other Loan Documents
are and shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed. Without limiting the generality of the
foregoing, the Security Documents and all of the Collateral described therein do
and shall continue to secure the payment of all Obligations under and as defined
in the Security Agreements.

 

  (b) The execution, delivery and effectiveness of this Waiver shall not operate
as a waiver of any right, power or remedy of any Lender, the Administrative
Agent or the Collateral Agent under any of the Loan Documents or constitute,
except as expressly set forth herein, a waiver or amendment of any provision of
any of the Loan Documents.

 

  (c) This Waiver is a Loan Document. The provisions of Section 9.15 of the
Credit Agreement shall apply with like effect to this Waiver.

 

5. Governing Law. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.

Counterparts. This Waiver may be executed by all parties hereto in any number of
separate counterparts each of which may be delivered in original, facsimile or
other electronic (e.g., “.pdf”) form, and all of such counterparts taken
together constitute one instrument.

[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CHENIERE COMMON UNITS HOLDING, LLC, as Borrower and as a Grantor under the
Non-LNG Entities Guarantee and Collateral Agreement By:   /s/ Graham A. McArthur
Name:   Graham A. McArthur Title:   Treasurer CHENIERE MIDSTREAM HOLDINGS, INC.,
as a Loan Party and as a Guarantor and a Grantor under the Non-LNG Entities
Guarantee and Collateral Agreement By:   /s/ Graham A. McArthur Name:   Graham
A. McArthur Title:   Treasurer CHENIERE LNG SERVICES, INC., as a Loan Party and
as a Guarantor and a Grantor under the Non-LNG Entities Guarantee and Collateral
Agreement By:   /s/ Graham A. McArthur Name:   Graham A. McArthur Title:  
Treasurer



--------------------------------------------------------------------------------

BLACKSTONE DISTRESSED SECURITIES FUND L.P., as a Lender By: Blackstone
Distressed Securities Advisors L.P., its Investment Manager By   /s/ George Fan
Name:   George Fan Title:   Authorized Signatory



--------------------------------------------------------------------------------

GSO SPECIAL SITUATIONS FUND LP, as a Lender By: GSO Capital Partners, LP, its
investment advisor By:   /s/ George Fan Name:   George Fan Title:   Chief Legal
Officer GSO COF FACILITY LLC, as a Lender By: GSO Capital Partners LP as
Portfolio Manager By:   /s/ George Fan Name:   George Fan Title:   Chief Legal
Officer GSO CREDIT OPPORTUNITIES FUND (HELIOS), L.P., as a Lender By: GSO
Capital Partners, LP, its investment advisor By:   /s/ George Fan Name:   George
Fan Title:   Chief Legal Officer GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND
LTD., as a Lender By: GSO Capital Partners, LP, its investment advisor By:   /s/
George Fan Name:   George Fan Title:   Chief Legal Officer



--------------------------------------------------------------------------------

SCORPION CAPITAL PARTNERS, LP, as a Lender By: Scorpion GP, LLC By:   /s/ Nuno
Brandolini Name:   Nuno Brandolini Title:   Manager



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Collateral Agent and Administrative Agent By:  
/s/ Stephen K. O’Neal Name:   Stephen K. O’Neal Title:   Managing Director

Signature Page to Waiver